Citation Nr: 1441420	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-19 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 in excess of Level II for a child born with spina bifida.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is the daughter of a Veteran who served on active duty from August 1967 to June 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 administrative decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  On the appellant's May 2010 VA Form 9, she requested a videoconference hearing before the Board; however, she failed to report to the scheduled hearing in February 2011.  As the record does not contain further explanation as to why she failed to report to the hearing, or a request to reschedule the hearing, the Board deems her request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2013).  In December 2011, the case was remanded (by a Veterans Law Judge (VLJ) other than the undersigned) for additional development.  The case is now assigned to the undersigned VLJ.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

In a May 2009 statement, the appellant's private physician (Dr. Maltby) stated that the appellant "suffers from difficulty in elimination with bladder areflexia and obstructive lower urinary tract symptoms and most recently has started suffering more with constipation and poor bowel emptying, even requiring manual evacuation at times."  Dr. Maltby did not state the frequency with which the appellant was required to perform manual evacuation to empty her bowels.

In a May 2010 statement, the appellant stated that she had to take anywhere from 10 to 15 laxatives every night to have a bowel movement.  She also noted that when she had to make a bowel movement, "I must use my hand, not to pick it out, I push/massage it out because I don't have feeling in my anal area."  She did not state the frequency with which she had to do this.  She also stated that she would wake up because she had soiled herself and that she had accidents during the day also, but she did not state whether she wore absorbent materials and/or how often she needed to do so.

Pursuant to the Board's December 2011 remand, the appellant was afforded a VA central nervous system examination in March 2012.  On such examination, she reported that she took 15 laxatives a night to have a bowel movement.  The following pertinent findings were noted: (1) she had a normal gait (and therefore did not use a wheelchair); (2) she had no sensory or motor impairment of the upper extremities; (3) her IQ was above 69; (4) regarding urinary bladder impairment, she was able to stay dry for three hours at a time during waking hours; (5) regarding bowel impairment, she did not use any absorbent materials; (6) she did not use digital stimulation to empty her bowels (though she reported that if she did not take her laxatives, she would have to manually push on her stomach to have a bowel movement); and (7) she did not have a colostomy.

In a July 2012 statement, the appellant stated that she had to take 15 laxatives a night to have a bowel movement.  She also stated, "Before laxatives I would have to manually evacuate my bowels, from the outside.  The muscles in my rectum do not have sensation like when I was younger.  I cannot pass gas because of this too.  With that I cannot control from soiling myself."  She did not state whether she wore absorbent materials and/or how often she needed to do so.

Private treatment records document that in September 2013, the appellant underwent another brain surgery in connection with her spina bifida.  Thereafter, in an April 2014 statement, the appellant noted that in the last two months, she had had six different "accidents" concerning her bowels and bladder.  Specifically, she noted that she had had two accidents concerning her bowels, that she had wet her pants twice, and that she had wet the bed once.  However, she did not state how long she was able to stay dry during waking hours, nor did she state whether she wore absorbent materials and/or how often she needed to do so.  In addition, she also reiterated that she had to take 15 laxatives a night to have a bowel movement, and stated, "If I don't [take the laxatives] I will not pass my bowels, and the manual evacuation is needed."

Given the above, and considering the alleged worsening of the appellant's bowel and bladder symptoms following her September 2013 surgery, a contemporaneous examination to assess her symptoms is necessary.  Furthermore, at the March 2012 VA examination, the appellant reported undergoing another brain surgery in connection with her spina bifida in July 2011; records of such treatment are pertinent evidence that is outstanding, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the appellant to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation she has received for her spina bifida, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation (specifically including any records from Dr. Maltby, as well as all records pertaining to her brain surgery in July 2011).  The AOJ should obtain complete clinical records of all such treatment and evaluations from all providers identified.

2.  After the development sought in Instruction #1 is completed, the AOJ should arrange for an appropriate examination of the appellant to determine the severity of her spina bifida symptoms.  The appellant's entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of 38 C.F.R. § 3.814(d) (which outlines the levels of benefits for a child born with spina bifida).  Any indicated tests or studies must be completed.

Based on review of the record and examination of the appellant, the examiner must specifically note the presence or absence of each of the following: (a) use of a wheelchair as the primary means of mobility in the community; (b) sensory or motor impairment of the upper extremities severe enough to prevent grasping a pen, feeding self, and performing self care; (c) an IQ of 69 or less; (d) despite the use of medication or other means to control the effects of urinary bladder impairment, at least three times per week is unable to remain dry for three hours at a time during waking hours; (e) despite bowel management techniques or other treatment to control the effects of bowel impairment, has fecal leakage severe or frequent enough to require wearing of absorbent materials at least four days a week; (f) regularly requires manual evacuation or digital stimulation to empty the bowel (the examiner must state the frequency of such in terms of whether it is regularly required); and (g) has a colostomy that requires wearing a bag.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

